                 Case 2:20-cv-01144-BHS Document 16 Filed 04/15/21 Page 1 of 3




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MICHAEL SCOTT CROSBY,                            CASE NO. C20-1144 BHS
 8
                             Petitioner,              ORDER ADOPTING REPORT
 9          v.                                        AND RECOMMENDATION

10   DARREL VANNOY,

11                           Respondent.

12

13          This matter comes before the Court on the Report and Recommendation (“R&R”)

14   of the Honorable Michelle L. Peterson, United States Magistrate Judge, Dkt. 14, and

15   Petitioner Michael Crosby’s objections to the R&R, Dkt. 15.

16          Crosby is a Louisiana state prisoner who is currently housed at the Louisiana State

17   Penitentiary in Angola, Louisiana. He has presented an application for federal habeas

18   relief, which Judge Peterson construed as a petition for writ of habeas corpus pursuant to

19   28 U.S.C. § 2241. See Dkts. 9, 14 at 1. Crosby seeks to challenge his 2008 conviction for

20   forcible rape in the First Judicial District Court, Caddo Parish, Louisiana, for which he

21   was sentenced to forty years hard labor.

22


     ORDER - 1
              Case 2:20-cv-01144-BHS Document 16 Filed 04/15/21 Page 2 of 3




 1          Judge Peterson recommends that the Court dismiss Crosby’s petition because the

 2   Court lacks jurisdiction to consider his habeas petition and, though moot, because Crosby

 3   has not perfected his in forma pauperis (“IFP”) application. Dkt. 14 at 2. Crosby has filed

 4   objections to the R&R. Dkt. 15.

 5          The district judge must determine de novo any part of the magistrate judge’s

 6   disposition that has been properly objected to. The district judge may accept, reject, or

 7   modify the recommended disposition; receive further evidence; or return the matter to the

 8   magistrate judge with instructions. Fed. R. Civ. P. 72(b)(3).

 9          Crosby’s cognizable objections are that he did not fail to submit to the Court a

10   trust fund account statement because the inmate banking supervisor refused to provide

11   him with the documentation and that Judge Peterson incorrectly interpreted his petition as

12   a § 2241 petition because he brings a 28 U.S.C. § 2254 petition. Dkt. 15 at 2–3. But

13   Crosby does not explain how a § 2254 petition alters the jurisdictional analysis. Judge

14   Peterson correctly concluded that this Court lacks jurisdiction over Crosby’s habeas

15   petition because this Court does not have jurisdiction over his current custodian at the

16   Louisiana State Penitentiary. Subias v. Meese, 835 F.2d 1288, 1289 (9th Cir. 1987)

17   (“Without such jurisdiction, we have no authority to direct the actions of the restraining

18   officials.”). The form in which Crosby bringing his habeas petition—whether it is

19   pursuant to § 2241 or § 2254—does not change the outcome here.

20          Furthermore, Judge Peterson correctly concluded that Crosby failed to perfect his

21   IFP application but that failure is rendered moot because the Court does not have

22   jurisdiction over this case.


     ORDER - 2
             Case 2:20-cv-01144-BHS Document 16 Filed 04/15/21 Page 3 of 3




 1         The Court having considered the R&R, Petitioner’s objections, and the remaining

 2   record, does hereby find and order as follows:

 3         (1)    The R&R is ADOPTED;

 4         (2)    This matter is DISMISSED with prejudice for lack of jurisdiction;

 5         (3)    Petitioner’s application to proceed in forma pauperis (Dkt. 9) is DENIED

 6                as moot;

 7         (4)    The Clerk is directed to send copies of this Order to Petitioner and to Judge

 8                Peterson; and

 9         (5)    This case is closed.

10         Dated this 15th day of April, 2021.

11

12

13
                                              A
                                              BENJAMIN H. SETTLE
                                              United States District Judge

14

15

16

17

18

19

20

21

22


     ORDER - 3
